On Rehearing.
In our original opinion we held that proper objections were not interposed to the introduction of two exhibits.
On application for rehearing counsel insists that we should apply this rule: “A sufficient objection, made and overruled, need not be repeated when similar evidence is afterward received.” (Emphasis ours.) ■23 C.J.S., Criminal Law, § 1065, page 491.
During the examination of the plaintiff below effort was made to introduce the exhibits. Counsel for the appellant objected on these grounds: “I object to the introduction of whatever it is there; it doesn’t show to be authentic, when it was issued, or where; and doesn’t show anything about from whom it was received, or where it came from, or anything of the kind.”
The court sustained the objections.
Subsequently during the progress of the trial, while Mr. King Chandler was being examined, appellee again tendered the exhibits in evidence. At this time appellant interposed only this objection: “We object to the introduction of the tickets.” The court overruled the objections and an exception was reserved.
It is evincingly clear that under these circumstances the quoted rule has no application. Neither are the holdings in Connelly v. State, 30 Ala.App. 91, 1 So.2d 606, and Nobles v. State, 30 Ala.App. 434, 7 So.2d 770, based on factual analogy.
The application for rehearing is overruled.